DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 18 recites the limitations “wherein the first element, the second element, and the third element are a same element, and respective concentrations of the first element, the second element, and the third element are different”, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claim 23 recites the limitations “the fourth conducting channel comprise indium, gallium and arsenic” in the claim, which lacks the full support of the original disclosure.  The fourth conducting channel corresponds to the fourth conductive channel 142 in the specification based on the limitations in claim 17 and 19.  The fourth conducting channel is a SiGe layer that does not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).
Claim 24 recites the limitations “the second conducting channel has a different concentration of indium than the fourth conducting channel” in the claim, which lacks the full support of the original disclosure.  The second conducting channel and the fourth conducting channel correspond to the second conductive channel 132 and the fourth conductive channel 142 respectively in the specification based on the limitations in claim 17 and 19.  Both the second conducting channel and the fourth conducting channel are SiGe layers that do not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).
Claim 25 is rejected because it depends on the rejected claim 24.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitations “the fourth conducting channel comprise indium, gallium and arsenic” in the claim, which is inconsistent with the original disclosure.  The fourth conducting channel corresponds to the fourth conductive channel 142 in the specification based on the limitations in claim 17 and 19.  The fourth conducting channel is a SiGe layer that does not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).  The inconsistency renders the claim indefinite.
Claim 24 recites the limitations “the second conducting channel has a different concentration of indium than the fourth conducting channel” in the claim, which is inconsistent with the original disclosure.  The second conducting channel and the fourth conducting channel correspond to the second conductive channel 132 and the fourth conductive channel 142 respectively in the specification based on the limitations in claim 17 and 19.  Both the second conducting channel and the fourth conducting channel are SiGe layers that do not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).  The inconsistency renders the claim indefinite.
Claim 25 is rejected because it depends on the rejected claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2018/0108750).
Regarding claim 1, Glass et al. teach an apparatus (transistors; Abstract), comprising: a semiconductor substrate (200; Fig. 2J, [0016]); a first fin field effect transistor (the transistor corresponding to the 232 fin closest in the foreground in Fig. 2J which can be germanium; Fig. 2J, [0024]) comprising a first conducting channel (the 232 fin closest in the foreground in Fig. 2J 
Glass et al. do not teach in the embodiments of paragraph [0024], wherein the first conductive material (the 232 fin closest in the foreground in Fig. 2J which can be germanium) has a first crystal orientation that is same as a second crystal orientation of the semiconductor substrate (200 of Si; [0022]).
In the same reference, Glass et al. teach in paragraph [0016] that the substrate can be Ge on insulator (200 of Ge on insulator; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of paragraph [0024] and paragraph [0016] of Glass et al. and to have Ge on insulator as the substrate 200 in the embodiment of paragraph [0024], because Ge on insulator is one of the embodiments of the substrate 200 ([0016]). 
The combination of paragraph [0024] and [0016] teach wherein the first conductive material (the 232 fin closest in the foreground in Fig. 2J which can be germanium) has a first crystal orientation that is same as a second crystal orientation of the semiconductor substrate 
Glass et al. do not teach in the embodiments of paragraph [0024], a second threshold voltage that is different than the first threshold voltage.
In the same reference, Glass et al. teach in the embodiments of paragraph [0033], a second threshold voltage (the threshold voltage of the p-MOS transistors, intrinsic property of p-MOS transistors; [0033]) that is different than the first threshold voltage (the threshold voltage of the n-MOS transistors, intrinsic property of n-MOS transistors; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of paragraph [0024] and paragraph [0033] of Glass et al. and to use one transistor as a n-MOS transistor and the other transistor as p-MOS transistor as taught by Glass et al., because CMOS transistors can be built for the use in specific applications as taught by Glass et al. ([0033]). 
Regarding claim 2, Glass et al. teach the apparatus of claim 1, further comprising: a third fin field effect transistor (the transistor corresponding to the 232 fin second closest in the foreground in Fig. 2J which can be germanium; Fig. 2J, [0024]) comprising a third conducting channel (the 232 fin second closest in the foreground in Fig. 2J which can be germanium) extending from the semiconductor substrate (200), wherein the third conducting channel (the 232 fin second closest in the foreground in Fig. 2J which can be germanium) comprises a second element (Ge) selected from a group consisting of periodic table group thirteen, periodic table group fourteen and periodic table group fifteen (periodic table group fourteen), and wherein the 
Regarding claim 3, Glass et al. teach the apparatus of claim 2, further comprising: a fourth fin field effect transistor (the transistor corresponding to the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe; Fig. 2J, [0024]) comprising a fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe; Fig. 2J, [0024]) extending from the semiconductor substrate (200), wherein the fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe) comprises the second element (Ge), wherein the third conducting channel (the 232 fin second closest in the foreground in Fig. 2J which can be germanium) has a greater concentration of the second element (Ge) than the fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe).
Regarding claim 4, Glass et al. teach the apparatus of claim 3, wherein the semiconductor substrate (200) comprises silicon ([0024]) having a crystal orientation comprising atoms on three planes (it is implied in [0042] that the substrate is a crystal, and the crystal of silicon inherently has crystal orientations of (111) as shown in Fig. 3 of S. M. Sze, “Physics of Semiconductor Devices”, second edition, John Wiley & Son, Inc., 1981, page 10).
Regarding claims 5 and 6, Glass et al. teach in one of the embodiments in paragraphs [0024] of silicon fins/germanium fins/SiGe fins/III-V material fins, the third conducting channel (the 232 fin second closest in the foreground in Fig. 2J which can be germanium) and the fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe).
Glass et al. do not teach in in one of the embodiments in paragraphs [0024] of silicon fins/germanium fins/SiGe fins/III-V material fins, regarding claim 5, wherein the third claim 6, wherein the third conducting channel has a greater concentration of indium than the fourth conducting channel.
Glass et al. do teach in paragraph [0009], conductive channels of InGaAs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0009] and [0024] to have regarding claim 5, wherein the third conducting channel and the fourth conducting channel comprise indium, gallium and arsenic, and regarding claim 6, wherein the third conducting channel has a greater concentration of indium than the fourth conducting channel, because Glass et al. teach having varied channel materials including InGaAs which can provide the best performance for transistor devices ([0008-0009]), and it is well known in the art that InGaAs can have different concentration of indium that one InGaAs conducting channel can have a greater concentration of indium than the other InGaAs conducting channel for applications of multiple transistors ([0008-0009]).
Regarding claim 7, Glass et al. teach the apparatus of claim 6, wherein the first conducting channel (the 232 fin closest in the foreground in Fig. 2J which can be germanium) and the second conducting channel (the 232 fin farthest in the foreground in Fig. 2J which can be SiGe) have a first type of conductivity (can be n-MOS depending on target application; [0032]), and wherein the third conducting channel (an InGaAs channel) and the fourth conducting channel (the other InGaAs channel) have a second type of conductivity (can be p-MOS depending on target application; [0032]).
Claims 9-10Glass et al. as applied to claim 7 above, and further in view of Walke et al. (US 2017/0033106 A1).
Regarding claim 9, Glass et al. teach wherein the third fin field effect transistor (the transistor corresponding to the 232 fin second closest in the foreground in Fig. 2J), the first fin field effect transistor (the transistor of the 232 fin closest in the foreground in Fig. 2J), the fourth fin field effect transistor (the transistor corresponding to the 232 fin second farthest in the foreground in Fig. 2J), and the second fin field effect transistor (the transistor of the 232 fin farthest in the foreground in Fig. 2J).
Glass et al. do not teach wherein a third threshold voltage of the third fin field effect transistor is lower than the first threshold voltage of the first fin field effect transistor, wherein the first threshold voltage of the first fin field effect transistor is lower than a fourth threshold voltage of the fourth fin field effect transistor, and wherein the fourth threshold voltage of the fourth fin field effect transistor is lower than the second threshold voltage of the second fin field effect transistor.
In the same field of endeavor of semiconductor manufacturing, Walke et al. teach wherein a third threshold voltage (uLVT, ultra low threshold voltage of the NFET 401; Figs. 4 and 5, [0037, 0024]) of the third fin field effect transistor (401) is lower than the first threshold voltage (LVT, low threshold voltage of the NFET 402; Figs. 4 and 5, [0037, 0024]) of the first fin field effect transistor (402), wherein the first threshold voltage (LVT) of the first fin field effect transistor (402) is lower than a fourth threshold voltage (SVT, standard threshold voltage of the NFET 403; Figs. 4 and 5, [0037, 0024]) of the fourth fin field effect transistor (403), and wherein the fourth threshold voltage (SVT) of the fourth fin field effect transistor (403) is lower than the second threshold voltage (HVT, high threshold voltage of the NFET 404; Figs. 4 and 5, [0037, 0024]) of the second fin field effect transistor (404).

Regarding claim 10, Glass et al. teach the apparatus of claim 9, wherein a dielectric constant of the metal dielectric gate (260) is greater than a dielectric constant of silicon oxide (hi-k dielectric; [0029]).
Claims 17, 19-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2018/0108750) in view of Walke et al. (US 2017/0033106 A1).
Regarding claim 17, Glass et al. teach an apparatus (transistors; Abstract) comprising: a semiconductor substrate (200; Fig. 3, [0016]); a plurality of fin field effect transistors (transistors of 238, 234, 244; Fig. 3, [0033]) comprising: a first fin field effect transistor (the transistor corresponding to 238 which can be germanium; Fig. 3, [0033]) comprising a first conducting channel (238, Fig. 3, [0033]) comprising a first element (Ge; [0033]), wherein the first conducting channel (238) extends from the semiconductor substrate (200), and the first fin field effect transistor (the transistor corresponding to the 238 which can be germanium) has a first threshold voltage (the threshold voltage of the transistor corresponding to the 238 which can be germanium) based on the first element (100% of Ge, Ge is one of the SiGe having 100% of Ge; the threshold voltage depends on the electron affinity of the channel material which is evident from paragraphs [0003, 0006] of Chang et al., US 2016/0181277, and the electron affinity of SiGe depends on the Ge concentration in percentage which is evident from paragraph [0035] of Vega et al., US 2013/0285138), a second fin field effect transistor (the transistor corresponding 

In the same reference, Glass et al. teach in paragraph [0016] that the substrate can be Ge on insulator (200 of Ge on insulator; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of paragraph [0033] and paragraph [0016] of Glass et al. and to have Ge on insulator as the substrate 200 in the embodiment of paragraph [0033], because Ge on insulator is one of the embodiments of the substrate 200 ([0016]). 
The combination of paragraph [0033] and [0016] teach wherein the first conductive channel (238 which can be germanium) has a first crystal orientation that is same a second crystal orientation of the semiconductor substrate (the crystal orientation of Ge of 200; [0016]), because the first conductive channel (238 which can be germanium) of germanium is epitaxial grown on the substrate of germanium ([0016, 0033, 0042]).
Glass et al. do not teach in the embodiments of paragraph [0033], a second threshold voltage that is different than the first threshold voltage, a third threshold voltage that is different than the first threshold voltage and the second threshold voltage, and respective threshold voltages of the plurality of fin field effect transistors increase in the sequential order.
In the same field of endeavor of semiconductor manufacturing, Walke et al. teach a second threshold voltage (SVT, standard threshold voltage of the NFET 403; Figs. 4 and 5, [0037, 0024]) that is different than the first threshold voltage (uLVT, ultra low threshold voltage of the NFET 401; Figs. 4 and 5, [0037, 0024]), a third threshold voltage (LVT, low threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Glass et al. and Walke et al. and to use the transistors of Glass et al. to build transistors of various threshold voltages taught by Walke et al., because the multiple threshold voltages are necessary to achieve a better power efficiency in integrated circuits ([0023]). 
Regarding claim 19, Glass et al. teach the apparatus of claim 17, wherein the plurality of fin field effect transistors (transistors of 238, 234, 244, 204; Fig. 3, [0033]) further comprise: a fourth fin field effect transistor (the transistor corresponding to 204; Fig. 3, [0019, 0024, 0033]) comprising a fourth conducting channel (204; Fig. 3, [0033]) comprising the second element (In, 204 includes 305 which can be InGaAs; Fig. 3, [0019, 0024, 0033]), wherein the fourth conducting channel (204) extends from the semiconductor substrate (200), and wherein the second conducting channel (244) has a different concentration of the second element (In) than the fourth conducting channel (204, portions of 204 have no In; [0033]).
Regarding claim 20, Glass et al. teach the apparatus of claim 17, wherein at least two of the first element (Ge), the second element (In), or the third element (Ge) are different elements.
Regarding claim 21, Glass et al. teach the apparatus of claim 17, further comprising a shallow trench (a trench in 200; Fig. 2F, [0025]) in the semiconductor substrate (200) between the first fin field effect transistor (the transistor corresponding to 238) and the second fin field 
Regarding claim 23, Glass et al. teach the apparatus of claim 19, wherein the fourth conducting channel (204) comprise indium, gallium and arsenic (InGaAs, 204 includes 305 which can be InGaAs; Fig. 3, [0019, 0024, 0033]).
Regarding claim 24, Glass et al. teach the apparatus of claim 23, wherein the second conducting channel (244) has a different concentration of indium than the fourth conducting channel (204; portions of 204 have no In; [0033]).
Regarding claim 25, Glass et al. teach the apparatus of claim 24, wherein the first conducting channel (238) and the third conducting channel (234) have a first type of conductivity (n-type doped; [0033]), and wherein the second conducting channel (244) and the fourth conducting channel (204) have a second type of conductivity (p-type doped; [0033]).
Regarding claim 26, Glass et al. teach the apparatus of claim 17, wherein the first fin field effect transistor (the transistor corresponding to 238) and the third fin field effect transistor (the transistor corresponding to 234) have a first conductivity type (p type of p-MOS; [0033]), and the second fin field effect transistor (the transistor corresponding to 244) has a second conductivity type (n type of n-MOS; [0033]).
Regarding claim 27, Glass et al. teach the apparatus of claim 17, wherein a dielectric constant of the metal dielectric gate (a dielectric constant of the gate dielectric which can be hafnium oxide; [0030]) is greater than a dielectric constant of silicon oxide ([0030]).
Claim 18Glass et al. and Walke et al. as applied to claim 17 above, and further in view of Bedell et al. (US 2017/0084454 A1).
Regarding claim 18, Glass et al. teach wherein the first element (Ge) and the third element (Ge) are a same element (Ge), and respective concentrations of the first element (100% of Ge) and the third element (Ge concentration in SiGe) are different.
Glass et al. do not teach the first element, the second element, and the third element are a same element, and respective concentrations of the first element, the second element, and the third element are different.
In the same field of endeavor of semiconductor manufacturing, Bedell et al. teach the second element (Ge, element of 601/701 of SiGe; Figs. 6 and 7, [0051-0053]) and the third element (Ge, element of 602/702 of SiGe; Figs. 6 and 7, [0051-0053]) are a same element (Ge), and respective concentrations of the second element (concentration of Ge of 601/701, which can be 60%; [0051]) and the third element (concentration of Ge of 602/702, which can be 10%; [0051]) are different ([0051-0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Glass et al., Walke et al. and Bedell et al. and further to include channel materials of SiGe having different concentration of Ge in the transistors of Glass et al., because the different concentration of Ge in SiGe channel materials can create multiple transistors of different threshold voltages on the same chip as taught by Bedell et al. ([0053, 0058]). 
The combination of Glass et al. and Bedell et al. teach the first element (100% of Ge of 238 of Glass et al.; [0033]), the second element (60% of Ge of 601/701 of Bedell et al.; [0051]), and the third element (10% of Ge of 602/702 of Bedell et al.; [0051]) are a same element (Ge), and respective concentrations of the first element, the second element, and the third element are different (100%, 60% and 10% are different).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. as applied to claim 17 above, and further in view of Chien et al. (US 2014/0225215).
Regarding claim 22, Glass et al. teach wherein the second crystal orientation (the crystal orientation of the substrate 200).
Glass et al. does not teach the second crystal orientation comprises atoms on three planes according to a Miller index.
In the same field of endeavor of semiconductor manufacturing, Chien et al. teaches the second crystal orientation (the crystal orientation of the substrate 102; Fig. 1, [0014]) comprises atoms on three planes according to a Miller index (“(111)”; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Glass et al. and Chien et al. and use a substrate of (111) crystal orientation, because Glass et al. is silent about the crystal orientation of the substrate used and Chien et al. teaches that (111) is one of the common crystal orientations of the substrate ([0014]). 

Response to Arguments
Applicant's arguments filed 06/21/2021, regarding 112 rejections, have been fully considered but they are not persuasive.  The 112 rejections still stand.
On pages 7-9 of Applicant’s Response, Applicant argues that claim 18 is supported by paragraphs [0032-0033] of the instant application.
The Examiner respectfully disagrees with Applicant’s argument, because paragraph [0032-0033] are general statements of embodiments.  Claim 18 introducing a distinct embodiment not disclosed in the original disclosure is considered new matter issue.
On pages 9-10 of Applicant’s Response, Applicant argues that claims 23 and 24 are supported by paragraphs [0005 and 0061] of the instant application.
The Examiner respectfully disagrees with Applicant’s argument, because paragraph [0005 and 0061] are general statements of embodiments.  Claims 23 and 24 introducing distinct embodiments not disclosed in the original disclosure is considered new matter issue.
On pages 10-11 of Applicant’s Response, Applicant argues that claims 23 and 24 comply with the requirements of 35 U.S.C 112(b) and 35 U.S.C. 112 (pre-AIA  second paragraph).
The Examiner respectfully disagrees with Applicant’s argument, because claims 23 and 24 introduce distinct embodiments not consistent with the original disclosure is considered not complying with the requirements of 35 U.S.C 112(b) and 35 U.S.C. 112 (pre-AIA  second paragraph).
Applicant's arguments, regarding 103 rejections, with respect to claims 1 and 17 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/30/2021